Citation Nr: 1729907	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  While the appeal was pending, the Veteran died in January 2017.  The Appellant is his surviving spouse and the RO accepted her as the substitute claimant in April 2017.  The Veteran served in Vietnam, receiving the Purple Heart for wounds he suffered in combat.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in December 2013 and October 2016.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's sleep apnea was not caused or aggravated by military service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Appellant nor her representative raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran died in January 2017 due to chronic obstructive pulmonary disease (COPD).  The death certificate listed diabetes and hypertension as contributing to the Veteran's death.  In a March 2017 rating decision, the Veteran's death was service connected as the medical evidence established that service connected diabetes played a role in his death.  While he was alive, the Veteran and now his surviving spouse, assert that the Veteran had sleep apnea as a result of his military service or secondary to his service-connected disabilities.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Sleep apnea, specifically obstructive sleep apnea was apparently diagnosed in 1999 or 1998, although the earliest documented diagnosis for obstructive sleep apnea is dated in July 2001.  Thus, the remaining question is whether the sleep apnea is related to the Veteran's military service or service-connected disabilities.  At the time of his death, the Veteran was service connected for a tracheostomy scar, residuals of a shell fragment wound in the right chest with laceration of the diaphragm and right lung (shrapnel fragment), shell fragment wound abdominal wall and liver, diabetes mellitus, Type II (diabetes), tinnitus, diabetic neuropathy separately rated for each lower extremity, residuals of multiple rib fractures, and erectile dysfunction.  As noted above, the Veteran died primarily from COPD but that condition was not service connected.

Service treatment records reflect that the Veteran suffered shrapnel wounds in May 1967.  One piece of shrapnel entered his right posterior thorax, travelling into his right lung.  As part of his treatment, the Veteran had a temporary tracheostomy.  The tracheostomy was reversed approximately three weeks later.  By this point, he had pain only with deep inspiration.  The shrapnel fragment in his right lung was not removed.  A December 1967 X-ray revealed it was located at the apex of the right lung.  At separation, the Veteran did not complain of trouble sleeping.  He did complain of shortness of breath and his history of shrapnel wounds was noted.  

After service, it was noted the retained shrapnel fragment was 1 x 2 cm.  A bronchoscopy demonstrated there had not been any erosion of the shrapnel into the bronchi but there was diffuse bronchi erythema and inflammation of the bronchi.  It was noted the Veteran had been smoking since he was 14 years old and smoked heavily since he was 18 (1 1/2 to 2 packs per day).  

A November 2002 VA examination for diabetes noted the Veteran smoked about three to four packs of cigarettes a week.  No abnormalities were noted on the physical examination.  There was a well healed tracheostomy scar from an injury from his service in Vietnam

In August 2006, it was noted the Veteran had moderate chronic obstructive pulmonary disease (COPD) and continued to smoke two packs per day.

In February 2008, the Veteran underwent a general VA examination.  He sustained his shrapnel fragment wound in 1967 in Vietnam when a mortar round exploded 10 to 15 feet away.  A large shrapnel fragment entered his right posterior thorax.  The Veteran reported he had a tracheostomy in the field and then transported by medical helicopter to a hospital for surgery and stabilization.  The shrapnel fragment was left in place.  There has been no drainage or subsequent wound infection since suffering the initial injury.  In addition, the Veteran has no current pain swelling or symptoms in his neck around the region of the tracheostomy.  A few days each month he has some sharp and dull pains in his right lateral chest when lifting pushing or pulling with his right arm but no drainage or redness.  There is no ongoing medical care or current medication or treatment for the residuals of shrapnel fragment wounds. 

The Veteran initially stated his breathing was okay but then subsequently stated that he had mild shortness of breath since the time of the injury in 1967.  This symptom had increased significantly within about the last 10 years.  He smoked cigarettes continuously for 40 years about one pack per day.  The Veteran had been diagnosed with both COPD and sleep apnea.  Sleep apnea was diagnosed about 10 years prior and was well controlled on nighttime nasal CPAP with no impairment of function.  At the time of the examination, the Veteran described his current symptoms as shortness of breath with exertion including walking, stair use, and lifting.  The examination revealed the Veteran had a midline tracheostomy scar that is horizontal 4 cm by 1 cm which is involuted 1 cm from the surface.  The scar was otherwise normal.  

In August 2011, a VA examiner noted the Veteran had obstructive sleep apnea and used a CPAP machine but otherwise did not discuss the severity, history, or functional impact of sleep apnea.  The Veteran reported the tracheostomy scar caused a hoarse voice and throat pain when he coughed up phlegm.  The residuals of the shrapnel wound to his right chest wall caused daily upper right quadrant abdominal pain and occasional right chest pain.  He also experienced right sided rib pain with strenuous exercise.  There was no shortness of breath and since the initial injury the condition has been stable.  The Veteran did not report any other pulmonary or upper respiratory symptoms.  X-rays revealed post traumatic changes with right lung upper lobe fibrosis and the retained metallic foreign body.

In May 2012, it was noted the Veteran still smoked one pack of cigarettes a day.  He had a 55 pack year smoking history.  An x-ray still demonstrated chronic changes in the right hemithorax with a metallic foreign body/shrapnel.  The findings were stable in comparison with prior X-rays from 2003.

The Veteran received a VA examination in June 2012.  He had rare hoarseness which the Veteran admitted may be related to the frequent coughing from COPD.  The Veteran did not have any problems with swallowing or pain in trachea region.  With coughing up of sputum, the Veteran had difficulty with expectoration.  The examiner indicated this was related to his COPD.  The Veteran had continued discomfort with thoracic movement (twisting pulling) in right middle lobe region, including pain or discomfort on exertion.  There were also scattered rales.  A CT scan dated in March 2012 revealed a 0 6 x 1 9 metallic foreign body within posterior right upper lobe with adjacent fibrotic scarring and cavitation.  Additional smaller metallic foreign bodies were found.  

As to sleep apnea, it was diagnosed in 1998 after his wife noted he was not breathing at times.  He also snored and experienced dry throat.  He was tired resulting in difficulties with alertness while driving and sleepiness on the job.  The symptoms started in early 1990s and the Veteran's sleep apnea was diagnosed in a subsequent sleep study.  He used a CPAP with complete resolution of daytime sleepiness, snoring, and witnessed apneas.  

In the VA examiner's opinion, it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his service connected disabilities such as his diabetes, the residuals from the right chest wall shrapnel wound, or the temporary tracheostomy.  Sleep apnea is caused by collapse of the upper airway during sleep The Veteran's retained lower lobe shell fragments are not involved with collapse of the upper airway.  In a similar manner, the Veteran's tracheostomy did not involve his upper airway.  Diabetes does not cause obstructive sleep apnea.  As to aggravation, the examiner again noted sleep apnea is caused by collapse of the upper airway during sleep.  The examiner noted after the diagnosis of sleep apnea in February 1998, treatment with a CPAP machine has been successful and the Veteran's sleep apnea has not progressed.  Therefore, the obstructive sleep apnea has not been aggravated by the Veteran's diabetes or shell fragment wounds in the lower chest or tracheostomy both of which lie below the upper airway. 

In September 2013, it was noted the Veteran had decreased his smoking to half a pack of cigarettes per day but had smoked as much as 4 packs per day.  In October 2013, a medical provider noted the tracheostomy had been closed for many years and caused no difficulties.  

In March 2014, a VA examiner noted the Veteran was a 66 year old man with a history of suffering a penetrating right chest shrapnel injury with an emergency tracheostomy in the field in 1967.  His injuries noted at surgery included lacerations of the liver and diaphragm and broken ribs.  In 1969 he experienced on and off blood tinged sputum.  The Veteran then had a bronchoscopy in 1971 which showed diffuse edema, erythema and inflammation of the bronchi with mucous production.  He was smoking 1.5 - 2 packs per day, starting at age 14.  There is little medical information for the years following the service until the late 1990s.  Based upon the VA examiner's review of the available records shows that the patient was found to have sleep apnea in 1998 and that he reported that he had had symptoms since the early 1990s.  The patient had significant COPD related to smoking.  

The examiner noted that obstructive sleep apnea causes poor ventilation due to episodic blockage of the posterior pharynx during sleep. This can be caused by a variety of causes, most commonly an increase in pharyngeal soft tissue with increasing body weight.  Obesity is a significant risk factor for the development of sleep apnea.  Other causes can include enlarged tonsils or tongue, narrow jaw or other structural anomalies which narrow the posterior airway.  Sleep apnea is also more common with advancing age. 

The Veteran had multiple chest and upper abdominal injuries in 1967. He had a tracheostomy which is an artificial opening into the trachea.  All of these things resolved uneventfully.  The patient had a bronchoscopy in 1971 which showed only evidence of inflammation attributed to the patient's smoking.  His tracheostomy scar was described as well-healed (externally) and no focal abnormalities were noted (internally).  Recent CT and PET scans have shown the metallic shrapnel fragments, scarring from that injury, old rib fractures and emphysematous changes consistent with the patient's smoking-related COPD. The laceration of the diaphragm was repaired at the time of the patient's surgery in 1967 and the liver laceration healed.  None of these injuries or current residuals would be likely to contribute to the patient's sleep apnea.  None of them is involved in the obstruction of the patient's airway.

The examiner further explained that tinnitus is the perception of sound when no actual sound-causing process is occurring.  It involves the inner ear and has no relationship to obstruction of the airway and therefore not related to sleep apnea in any way.  Diabetes and sleep apnea are related to each other in that obesity can cause both conditions.  However, diabetes does not cause sleep apnea nor does it aggravate it beyond its normal progression.  Likewise the patient's diabetes-related conditions - peripheral neuropathy and erectile dysfunction - play no role in the development of sleep apnea.

In summary, the March 2014 VA examiner concluded it is at least as likely as not that the patient's service-connected disabilities caused his obstructive sleep apnea or aggravated it beyond normal expected progression. 

In January 2017, a VA examiner provided an addendum opinion.  As to whether the Veteran's period of active service directly caused sleep apnea, the VA examiner noted that shortly before his death, the Veteran weighed about 100 pounds more than at separation.  At separation in August 1968, the Veteran had positive shortness of breath on exertion, chronic bronchitis, and status post shrapnel wound of the right chest.  His smoking began at age 14 with heavy smoking since age 18.  At separation, he smoked 1.5 to 2 packs of cigarettes per day.  Based upon his review, the Veteran had worsening shortness of breath and was hospitalized for hypoxia.  A year later in February 1999, the Veteran was provided a BIBAP (bilevel positive airway pressure).  

The examiner noted that the shortness of breath with exertion noted on separation exam when the Veteran was 21 years old is not consistent with sleep apnea.  Common sleep apnea symptoms are heavy snoring, waking up frequently throughout the night, and day time sleepiness.  The clinical onset of symptoms does not support an onset or cause related to his military service.  The Veteran, by his report, noted onset "pulmonary symptoms" in the early 1990s approximately 20 years after his service in the military, and was diagnosed with sleep apnea 1998 at age 51, and 30 years after his military service.  The Veteran's risk factors for the development of sleep apnea are his heavy weight gain, smoking since the age of 14, and being male.  Upper airway abnormalities can be associated with sleep apnea, however, a bronchoscopy in 1971 found no abnormalities.  In short, the VA examiner concluded it was less likely than not that the Veteran's sleep apnea was directly caused by service.  

In February 2017, the Appellant stated she married the Veteran after service in 1969.  She discovered he stopped breathing during sleep, which continued for years.  Finally, at VA, it was suggested the Veteran undergo a sleep study, which occurred at an outside facility.

There is no medical evidence in significant conflict with the negative nexus opinions of the VA examiners finding no causal relationship between sleep apnea and the Veteran's service or his service connected disabilities.  Thus, the most probative medical evidence is against the claim.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran had reported experiencing shortness of breath since service.  The Appellant stated that she discovered the Veteran stopped breathing during sleep.  The Board notes that she did not state exactly when she made this discovery.  Further, it contradicts the Veteran's contemporaneous history to caregivers that the symptoms had an onset in the early 1990s.  

Laypeople are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, in this case, the question of the etiology of the Veteran's sleep apnea is beyond the competence of the Appellant and the Veteran.  Determining the etiology of the Veteran's sleep apnea requires inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal processes are not readily observable and are not within the competence of either the Veteran or the Appellant in this case, as they are not shown to have the training, skills, or expertise to make such a medical determination.  Thus, their opinions as to the existence of a sleep apnea disability or as to the etiology of a sleep apnea disability are not competent evidence.  The Board finds the medical opinions more probative than the lay statements as the opinions came from medical professionals after examination of the Veteran and consideration of the history of the disability including the Veteran's reports or the Appellant's reports of sleep apnea, and the opinions are supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran had a sleep apnea disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for a sleep apnea disability, to include as secondary to service-connected disabilities is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


